     Case 2:19-cv-01284-JCM-VCF Document 142
                                         143 Filed 03/05/21
                                                   03/10/21 Page 1 of 4




 1 Randolph P. Sinnott. Nevada Bar No. 9907
   rsinnott@spcclaw.com
 2 SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC
   515 S. Figueroa Street, Suite 1470
 3 Los Angeles, California 90071-3331
   Telephone: (213) 996-4200
 4 Facsimile: (213) 892-8322
 5 John T. Meno. California Bar No. 231238 (admitted pro hac vice)
   jmeno@spcclaw.com
 6 SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC
   2000 Powell Street, Suite 830
 7 Emeryville, California 94608
   Telephone: (415) 352-6200
 8 Facsimile: (415) 352-6224
 9 Kurt Bonds, Nevada Bar No. 6228
   kbonds@alversontaylor.com
10 ALVERSON TAYLOR & SANDERS
   6605 Grand Montecito Pkwy., Suite 200,
11 Las Vegas, NV 89149
   Telephone: (702) 384-7000
12 Facsimile: (702) 385-7000
13 Attorneys for First Mercury Insurance
   Company
14
15                         UNITED STATES DISTRICT COURT
16                                DISTRICT OF NEVADA
17 CENTEX HOMES, a Nevada general               Case No. 19-CV-01284-JCM-VCF
   partnership,
18
                Plaintiff,                      STIPULATION FOR DISMISSAL
19        vs.                                   WITH PREJUDICE OF DEFENDANT
20 FINANCIAL PACIFIC INSURANCE                  FIRST MERCURY INSURANCE
   COMPANY, a California corporation;           COMPANY AND [PROPOSED]
21 EVEREST NATIONAL INSURANCE                   ORDER
   COMPANY, a Delaware corporation; ST.
22 PAUL FIRE AND MARINE
   INSURANCE COMPANY, a Connecticut
23 corporation; ARCH SPECIALTY
   INSURANCE COMPANY, a Nebraska
24 corporation; INTERSTATE FIRE &
   CASUALTY COMPANY, an Illinois
25 corporation; LEXINGTON INSURANCE
   COMPANY, a Delaware corporation;
26 NAVIGATORS SPECIALTY
   INSURANCE COMPANY, a New York
27 corporation; FEDERAL INSURANCE
   COMPANY, an Indiana corporation;
28 FIRST MERCURY INSURANCE
                                                                Case No. 19-CV-01284-JCM-VCF
                   STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                  FIRST MERCURY INSURANCE COMPANY AND [PROPOSED] ORDER
     Case 2:19-cv-01284-JCM-VCF Document 142
                                         143 Filed 03/05/21
                                                   03/10/21 Page 2 of 4




 1 COMPANY, an Illinois corporation;
   FIRST SPECIALTY INSURANCE
 2 CORPORATION, a Missouri corporation;
   and AXIS SURPLUS INSURANCE
 3 COMPANY, an Illinois corporation,
 4               Defendants.
 5         IT IS HEREBY STIPULATED by and between Plaintiff CENTEX HOMES
 6 (“Plaintiff”) and Defendant FIRST MERCURY INSURANCE COMPANY (“Defendant”),
 7 through their respective attorneys of record, that Plaintiff's Complaint filed against
 8 Defendant shall be dismissed with prejudice pursuant to FRCP 41(a)(2). Each party shall
 9 bear their own attorneys’ fees and costs.
10
     DATED: March 5, 2021                SINNOTT, PUEBLA,
11                                       CAMPAGNE & CURET, APLC
12
13
                                         By:          /s/ Randolph P. Sinnott
14                                             Randolph P. Sinnott
15                                             515 S. Figueroa Street, Suite 1470
                                               Los Angeles, California 90071-3331
16                                             (213) 996-4200
                                               Attorneys for FIRST MERCURY
17                                             INSURANCE COMPANY

18 DATED: March 5, 2021                  PAYNE & FEARS, LLP
19
20
                                         By:          /s/ Sarah J. Odia
21
                                               Sarah J. Odia
22                                             6385 S. Rainbow Blvd., Suite 220
                                               Las Vegan, NV 89118
23                                             (702) 851-0300
                                               Attorneys for CENTEX HOMES
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                                              2                  Case No. 19-CV-01284-JCM-VCF
                    STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                   FIRST MERCURY INSURANCE COMPANY AND [PROPOSED] ORDER
     Case 2:19-cv-01284-JCM-VCF Document 142
                                         143 Filed 03/05/21
                                                   03/10/21 Page 3 of 4




 1                                          ORDER
 2          IT IS SO ORDERED that Plaintiff Centex Homes’ claims against Defendant First
 3 Mercury Insurance Company in the instant matter, Case No. 2:19-cv-01284-JCM-VCF, are
 4 dismissed with prejudice. Plaintiff and Defendant shall bear their own attorneys’ fees and
 5 costs.
 6
           March 10, 2021
 7 DATED: ___________________
 8
 9
                                             ________________________________________
10                                           JAMES C. MAHAN
11                                           UNITED STATES DISTRICT COURT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3                  Case No. 19-CV-01284-JCM-VCF
                     STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                    FIRST MERCURY INSURANCE COMPANY AND [PROPOSED] ORDER
     Case 2:19-cv-01284-JCM-VCF Document 142
                                         143 Filed 03/05/21
                                                   03/10/21 Page 4 of 4




 1             Centex Homes v. Financial Pacific Insurance Company, et al.
 2                    (United States District Court District of Nevada
 3                          Case No.: 2:19-cv-01284-JCM-VCF)
 4                             CERTIFICATE OF SERVICE
 5
 6        I hereby certify that on March 5, 2021, a copy of the foregoing STIPULATION
 7 FOR DISMISSAL WITH PREJUDICE OF DEFENDANT FIRST MERCURY
 8 INSURANCE COMPANY AND [PROPOSED] ORDER was delivered by electronic
 9 service through the Court’s CM/ECF System.
10
                                                      /s/ Esther Salazar
11                                                 Esther Salazar
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             4                  Case No. 19-CV-01284-JCM-VCF
                   STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                  FIRST MERCURY INSURANCE COMPANY AND [PROPOSED] ORDER
